Citation Nr: 1444176	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  07-10 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for spondylolisthesis of L5-S1 with spondylolytic changes and degenerative disc disease L5-S1, currently evaluated as 40 percent disabling (low back disability). 

2.  Entitlement to a disability rating in excess of 10 percent prior to August 27, 2012, and 20 percent after August 27, 2012, for L5-S1 radiculopathy, left lower extremity (left leg radiculopathy).

3.  Entitlement to a separate compensable rating prior to August 27, 2012, and a disability rating in excess of 20 percent after August 27, 2012, for L5-S1 radiculopathy, right lower extremity (right leg radiculopathy).

4.  Entitlement to a separate compensable rating for any bowel or bladder impairment associated with the service-connected low back disability.

5.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 27, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida

In a January 2009 rating decision, the RO increased the Veteran's rating for his low back disability to 40 percent, effective from February 24, 2006, the date of the claim for an increased rating.  It also service-connected left leg radiculopathy and assigned a 10 percent rating from the February 24, 2006, date of claim.  

In October 2009, there was a hearing before a Veterans Law Judge (VLJ) at the RO.  Since that time, the VLJ that conducted that hearing retired.  In August 2014, the Veteran was notified of this fact, offered another opportunity for a personal hearing, notified that if he did not reply in 30 days his hearing request would be deemed withdraw, and more than 30 days having elapsed since the claimant was provided this notice.  Therefore, the Board finds that it may adjudicate the appeal without scheduling the claimant for another hearing.

In March 2010, the Board rendered a decision on the claims for increased ratings for the low back disability and for left leg radiculopathy and remanded the TDIU issue.  

In December 2010, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision as to the three rating issues which the Board had decided and remanded the case to the Board to comply with instructions in a November 2010 Joint Motion for Partial Remand.  

In May 2011, the Board remanded the appeal to the RO pursuant to the Court Order. 

In September 2012, the RO granted a 20 percent rating for right leg radiculopathy effective from August 27, 2012, the date of a VA examination, and increased the previous 10 percent rating for left leg radiculopathy to 20 percent, also effective from the August 27, 2012.  Since the increases do not date back to the date of the receipt of the original claim, there are two distinct time periods to be considered for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Also in the September 2012 decision, the RO assigned the Veteran a temporary total rating based on surgical or other treatment necessitating convalescence for his low back disability effective from May 25, 2011, and then reassigned a 40 percent rating effective from July 1, 2011. 

In January 2013, the Board rendered a final decision denying higher ratings for the Veteran's left leg radiculopathy and remanded the other issues for further development.  

In June 2013, the RO granted the Veteran a TDIU, effective from August 27, 2012.  The matter of TDIU from August 27, 2012, accordingly is no longer on appeal, but the matter of TDIU prior to August 27, 2012 is on appeal.  See Fenderson.

In October 2013, the Board remanded the claims for higher evaluations for the low back disability and the right leg radiculopathy as well as for separate compensable rating for any bowel or bladder impairment and the claim for a TDIU.

In February 2014, the Court issued a decision vacating the January 2013 Board decision that denied higher ratings for left leg radiculopathy and remanded it to the Board's for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim for higher ratings for left leg radiculopathy, in the February 2014 decision the Court vacated and remanded the January 2013 Board decision because VA neither obtain the Veteran's Social Security Administration (SSA) records or adequately explained why VA did not have to obtain these records prior to adjudicating the appeal.  Therefore, the Board finds that another remand to attempt to obtain the Veteran's SSA records or to determine that they are not available is necessary to comply with the Court's February 2014 decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As to the claim for a TDIU, the Board finds that a remand is also required to obtain an examination of the Veteran to obtain an opinion as to whether his service-connected disabilities prevented him from working prior to August 27, 2012.  

While the appeal is in remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(b) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file all of the Veteran's records on file with the SSA in connection with his claim for disability benefits.  

Because these are Federal records, efforts to obtain them should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  All actions to obtain them should be documented fully in the claims file.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared outlining the steps taken to obtain these records and it should be associated with the claims file.  The Veteran should also be notified in writing if these records cannot be obtained.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and extent of his low back disability and radiculopathy as well as the impact of these conditions on his ability to work prior to August 27, 2012.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Physically or electronically associate with the claims file the Veteran's post-October 2013 treatment records from the West Palm Beach, Baltimore, and Miami VA Medical Centers. 

4.  After associating all outstanding records with the claims folder, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of his right or left-sided radiculopathy.  The examiner must also state whether the veteran has bowel or bladder problems related to his low back disability.

The examiner must also indicate whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, if it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation prior to August 27, 2012.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  

All findings and conclusions should be set forth in a legible report. 

5.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims files since the last supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

